Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, line 2, “liner” should be --linear--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ganzel (9,321,444).  Ganzel discloses (claim 1) a method capable of determining a homing position of a piston 410 within a plunger assembly 300 for a vehicle brake system at the beginning of an ignition cycle of the vehicle, by (a) providing a plunger assembly 300 having a housing defining a bore 450,452 therein, wherein the plunger assembly includes a piston 410 slidably disposed in the bore for pressurizing fluid within a pressure chamber 450 when the piston is moved in a first direction (to the right), and wherein the plunger assembly further includes an electrically operated linear actuator 422 for moving the piston 410 within the bore, (b) providing electrical power (depicted as an electric motor 422) to the linear actuator 422 of the plunger assembly 300, and (c) actuating the linear actuator 422 to retract the piston 410 in a second direction (to the left) opposite the first direction towards an end stop (shoulder not numbered, near tail of reference number 452), wherein (claim 9) the linear actuator includes a motor, and (claim 10) the linear actuator 422 further includes a ball screw mechanism 420 operated by the motor.  Ganzel does not disclose (d) detecting the piston engaging with the end stop.  However, the fact that Ganzel senses the position of the piston from the end stop position to a full travel position (see col. 9, lines 13-15), Ganzel is inherently capable of detecting the piston engaging with the end stop by sensing the furthest position of travel in the retracted direction (to the right) by the sensor 426.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other plunger assemblies for a vehicle brake assembly with electric motor driven linear actuator assemblies to move a piston within a bore.

Allowable Subject Matter
Claims 2-8 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The improvement comprises (claim 2) subsequently to step (d), actuating the linear actuator to advance the piston in the first direction by a forward predetermined distance, thereby placing the piston in a homing position, (claim 3) subsequently to step (d), actuating the linear actuator to stop movement of the piston, (claim 4) in step (d), the piston engaging with the end stop is detected by detecting an increase of electrical current of the liner actuator to a predetermined current value, (claim 5) in step (d), the piston engaging with the end stop is detected by detecting a reduction in speed of the piston to a predetermined speed value, (claim 6) the end stop of the plunger assembly includes a spring element, and (claim 11) the port being prevented from being in fluid communication with the pressure chamber when the piston is in a second position caused by the spacial relationship between a seal and the port within the housing of the plunger assembly.
Claims 15-17 are allowed.  The improvement comprises the port being prevented from being in fluid communication with the pressure chamber when the piston is in a second position caused by the spacial relationship between a seal and the port within the housing of the plunger assembly.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
June 16, 2022